Per Curiam.
Final order unanimously reversed upon the law, with ten dollars costs to appellant. It is conceded that defendant’s original entry upon the premises was lawful, and, therefore, she was not an intruder or a squatter within the provisions of subdivision 4 of section 1411 of the Civil Practice Act. (6 Wait N. Y. Prac. [3d ed.] 300, and cases cited; Matter of Stockwell v. Washburn, 59 Misc. 543; Frazier v. Cropsey, 124 id. 367; Williams v. Alt, 186 App. Div. 235; affd., 226 N. Y. 283.)
All concur; present, MacCrate, Lewis and Johnston, JJ.